Citation Nr: 1436671	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  13-099 56	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran initially requested a Videoconference hearing, which was scheduled for August 6, 2014.  However, prior to the scheduled hearing date, the Veteran's representative submitted a written statement withdrawing that hearing request.  38 U.S.C.A. § 20.704(d) (2013). 

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.


FINDING OF FACT

In a July 2014 statement, the Veteran indicated his desire to withdraw his appeal seeking entitlement to service connection for bilateral hearing loss.  The Board received such request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In July 2014, the Veteran stated that he wished to withdraw his appeal for the issue of entitlement to service connection for bilateral hearing loss.  The July 2014 statement has been accepted as the Veteran's withdrawal of the Substantive Appeal as to the issue of entitlement to service connection for bilateral hearing loss.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal of the issue of entitlement to service connection for bilateral hearing loss, and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement service connection for bilateral hearing loss, and it is dismissed.


ORDER

Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss, is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


